In re Troy C. Richelieu; applying for rehearing of Order of this Court dated August 11, 1995; Parish of Orleans, Civil District Court, Div. “I”, No. 95-7333.
Clarification granted; rehearing denied. Our stay order of August 4, 1995 had the effect of staying the July 28, 1995 judgment making the Virginia judgment executory, as well as the August 2,1995 judgment granting the exception of lack of subject matter jurisdiction. Accordingly, the May 23, 1995 judgment awarding temporary provision custody to Barbara and Frank Ben was the only custody order in effect. That judgment will remain in effect pending further orders of this Court. Neither this action, nor our action of August 4, 1995, is to be construed as resolving the matter of jurisdiction in the state court systems, which is pending in this Court.
KIMBALL, J., not on panel.